Citation Nr: 0431803	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from January 1972 to January 
1974.  This case came before the Board of Veterans' Appeals 
(Board) from a decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming that he is unable to obtain gainful 
employment due his various nonservice-connected disabilities.  
His disabilities include degenerative changes of the lumbar 
spine.  A review of the statement of the case (SOC) shows 
that the RO is evaluating the veteran's lumbar disability 
under Diagnostic Code 5292, which takes into consideration 
the range of motion of the lumbar spine.  Since the issuance 
of the SOC, the criteria for rating disabilities of the spine 
were amended in September 2002 and September 2003.   

VA outpatient records dated in April 2002 refer to 
gastroesophageal reflux disease and tension headaches.  The 
RO has not rated these disabilities.  

Further, at the March 2002 VA examination, the physician 
commented that laboratory results were pending regarding a 
diagnosis of hepatitis C.  The results were not included in 
the examination reports.  

Furthermore, the reports of the VA examinations conducted in 
February and March 2002 do not contain comments concerning 
the veteran's ability to secure and follow a substantially 
gainful occupation.   

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should obtain any private 
medical records, which have not been 
previously submitted, pertaining to 
treatment for all diagnosed disabilities.  
Records requested should include VA 
outpatient records from 2001 to the 
present, as well as the laboratory 
results from the March 2002 VA 
examination.  

2.  The RO should schedule a VA medical 
examination to determine the extent of 
all the veteran's disabilities for 
purposes of disability pension benefits.  
All tests deemed to be necessary to 
determine the severity of each disability 
should be performed and all clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  After 
reviewing the record and examining the 
veteran, the examiner should provide a 
comprehensive report.  The examiner 
should comment on the impact of the 
veteran's disabilities on his ability to 
secure and follow substantially gainful 
employment.

3.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should then (1) evaluate 
and assign a rating for each of the 
appellant's current disabilities, and (2) 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes, to include 
consideration of the General Rating 
Formula for Diseases and Injuries of the 
Spine.

4.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



